Citation Nr: 0317550	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-02 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to April 
1976.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  The RO, in pertinent part, denied entitlement to 
service connection for hepatitis.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The probative, competent evidence of record links the 
diagnosis and treatment of hepatitis during service to the 
veteran's admission of intravenous heroin use during service.


CONCLUSION OF LAW

Service connection for hepatitis is not warranted.  
38 U.S.C.A. §§ 105, 1110, 1131, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.301 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The entrance examination and medical history reports of April 
1973 are negative with regard to hepatitis.  In April 1975, 
the veteran was admitted for hospitalization with a one week 
history of nausea, anorexia, malaise, nausea with vomiting 
times two, loss of taste for cigarettes, and a three day 
history of scleral icterus and dark urine.  His urine was 
positive for bile.  He denied any use of drugs intravenously.  
The examiner diagnosed viral hepatitis and indicated that the 
hepatitis-associated antigen was negative.  The following was 
stated in the report: 


No history of drug abuse, although it 
should be noted that he did admit to the 
nurse on the ward that he did use IV 
Heroin, most recently one month prior to 
admission.

A separation examination was conducted in February 1976.  The 
examiner noted the history of hepatitis in April 1975, and 
reported that there were no sequelae.  

On December 27, 1999, VA received the veteran's claim of 
entitlement to service connection for hepatitis.  

A VA examination was conducted in November 2001.  The 
examiner acknowledged a review of the claims file in the 
examination report.  The veteran reported that there had not 
been any further mention of hepatitis since service.  He 
denied blood transfusions, intravenous drug use, intranasal 
cocaine use, and tattoos.  

The veteran reported that he had no known sexual contact, but 
indicated that he does not always use protection.  He took a 
drink on occasion, but did not have a history of ethanol 
abuse.  He described his appetite as good.  There had not 
been any nausea or vomiting.  He reported avoiding greasy 
foods and that his weight had been stable.  There had not 
been any other episodes of yellow jaundice or dark urine 
since 1974.  

The examiner diagnosed status post past history of hepatitis 
B with normal liver function tests and hepatitis C with 
normal liver function tests.  Both conditions were considered 
asymptomatic.  

The examiner pointed to the veteran's denial of intravenous 
drug use on admission to the hospital in 1975, and his 
admission to the nurse of intravenous heroin use.  The 
examiner determined that the intravenous drug use was the 
only risk factor identified.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein, and not the result of the veteran's 
own misconduct.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2002).  

If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2002).  

Service connection may also be granted for a disease first 
diagnosed after service when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. § 
3.301(a) (2002).

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs will not be considered of willful misconduct origin.  
(See paragraph (d) of this section regarding service 
connection where disability or death is a result of abuse of 
drugs.)  Where drugs are used for therapeutic purposes or 
where use of drugs or addiction thereto, results from a 
service-connected disability, it will not be considered of 
misconduct origin.  38 C.F.R. § 3.301(c)(3) (2002).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  38 
C.F.R. § 3.301(d) (2002).  See also 38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. §§ 3.1(m) (2002).  

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99, published at 64 Fed. Reg. 52,375 (June 9, 
1999); VAOPGCPREC 2-98, published at 63 Fed. Reg. 31,263 
(February 10, 1998).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an appropriate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).


Analysis

Preliminary Matter: Duty to Assist

There has been a significant change in the law since the 
veteran initiated his appeal in August 2000.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

Initially, the RO denied the claim as not well grounded in 
July 2000.  However, in light of the change in the law, the 
RO readjudicated the claim on the merits in July 2001.  
Therefore, a remand for such action is not necessary.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).


In addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any right other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

The CAFC recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of the date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  He has been provided with notice of the requirements 
for establishing entitlement to service connection for 
hepatitis in the December 2000 statement of the case and the 
supplemental statement of the case issued in August 2000.   

Furthermore, with regard to notice the Board points out that 
in April 2001, the RO sent the veteran a letter that 
specifically addressed the VCAA.  The letter informed the 
veteran of the enactment of the VCAA; VA's duty to assist in 
obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA had done to assist the claim; and how to contact VA 
for additional assistance.  Therefore, the duty to notify has 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The RO provided the veteran with notice of the VCAA and 
adjudicated his claim with this law in mind, by the July 2001 
decision and the August 2002 supplemental statement of the 
case.  Therefore, the Board finds no prejudice to the veteran 
in proceeding with this case at this time, because the 
procedural actions of the RO are in agreement with and adhere 
to the mandates of this new law with respect to the duty to 
notify and the duty to assist the veteran in the development 
of his claim.  See Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 38 
C.F.R. § 3.159(b)).

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  Also, the veteran was afforded a VA examination 
in November 2001 which addressed the etiology of the 
disability for which compensation benefits are sought on 
appeal.

When the veteran initially submitted his claim in December 
1999, he submitted a completed authorization form (VA Form 
21-4142) for the purpose of securing records from a private 
physician.  All of the treatment indicated was related to 
prostate enlargement and low back pain, not hepatitis.  
Subsequent statements added to the record are negative for 
the report of any other treatment for hepatitis other than 
during service.  

A review of the correspondence of record, including arguments 
and statements dated after the issuance of the April 2001 
VCAA letter, are negative for reports of the existence of 
additional evidence.  Therefore, this is a case in which the 
lack of additional information in response to the development 
letter, as well as the responses to prior requests, show that 
any further attempts to obtain any additional records would 
be futile.  38 U.S.C.A. 5103A (West 2002); 66 Fed. Reg. 
45620, 45630 (August 29, 2001) (codified at 38 C.F.R. 
3.159(c)). 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002)); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (codified at 38 C.F.R. § 
3.159).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim.



Service Connection

The veteran claims that service connection for hepatitis is 
warranted because he was treated for the condition during 
service.  He also argues that the condition was not caused by 
drug use.  

The veteran's service medical records are negative for any 
evidence of recorded complaints, findings, treatment or 
diagnosis of hepatitis at the time of his entry into service, 
and the first documented report of the disease appears in the 
April 1975 medical report.  Therefore, it is reasonable to 
find that the condition did not pre-exist his entry into 
service and was not aggravated thereby.  It is also 
reasonable to conclude that the disease initially became 
manifest during the veteran's active period of service.  
However, the cause of the disease has been traced to one 
source, intravenous heroin use.  

The April 1975 hospital report does reflect the veteran's 
denial of intravenous drug use at the time of his admission, 
but his admission to intravenous heroin use one month prior 
to treatment also appears in the report.  The VA examiner 
concluded that the admission of intravenous drug use is the 
only identifiable risk factor for hepatitis.  Although the 
veteran has denied drug use, he has not presented any other 
arguments or evidence that would indicate another source of 
his hepatitis infection during service.  Therefore, based on 
the evidence of record, the only identified cause of the 
veteran's hepatitis is intravenous heroin use during service.  

The Board places greater probative weight on the findings of 
the VA examiner as the VA examiner reviewed the entire body 
of medical findings of record and the review was conducted in 
order to determine the correct source of the veteran's 
hepatitis.  Questions involving the diagnosis and etiology or 
onset of disease require diagnostic skills and are within the 
realm of medical experts.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The only remaining evidence in support of the claim consists 
of lay assertions.  However, as medical expertise is required 
in this instance, the veteran is not competent to comment on 
a medical matter.  See Espiritu, supra.

Within the context of the service records and other evidence 
presented, the Board finds that the veteran's hepatitis has 
not been dissociated from his illegal intravenous drug use 
during service and has not otherwise been attributed to be at 
least as likely as not due to exposure from some other 
source.  

As the record contains one reference to the use of 
intravenous heroin and the remaining evidence is negative for 
findings that suggest the progressive and frequent use of 
drugs, it is not clear if the reported use of heroin amounts 
to misconduct.  However, the law clearly states that for 
claims filed after October 31, 1990, direct service 
connection for disability that is a result of the claimant's 
own use of drugs is precluded for purposes of all VA 
benefits.  See 38 C.F.R. § 3.301(a) (2002).  The veteran's 
claim was filed in 1999 and the only identifiable source of 
his exposure to hepatitis is intravenous heroin use.  As 
such, service connection for hepatitis cannot be established.

Based on the above, the Board finds the preponderance of the 
evidence is against the claim of entitlement to service 
connection for hepatitis.  In reaching this decision the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against the claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for hepatitis is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.





 


